                      Case 21-10474-MFW                       Doc 263           Filed 04/07/21              Page 1 of 2

                               IN THE UNITED STATES BANKRUPTCY COURT
                                    FOR THE DISTRICT OF DELAWARE

                                                                                 :
    In re:                                                                       : Chapter 11
                                                                                 :
    ALAMO DRAFTHOUSE CINEMAS                                                     : Case No. 21-10474 (MFW)
    Holdings, LLC, et al.,                                                       :
                                                                                 : (Jointly Administered)
                                  Debtors.1                                      :
                                                                                 :

                         MOTION AND ORDER FOR ADMISSION PRO HAC VICE

       Pursuant to Local Rule 9010-1 and the attached certification, counsel moves the
admission pro hac vice of Anthony F. Pirraglia, Esq. to represent Universal Film Exchanges
LLC and Universal Pictures Distribution in the above-captioned case.


Dated: April 7, 2021                                                                         /s/ Michael J. Joyce
                                                                                           Michael J. Joyce (No. 4563)
                                                                                           The Law Offices of Joyce, LLC
                                                                                           1225 King Street, Suite 800
                                                                                           Wilmington, DE 19801
                                                                                           (302)-388-1944
                                                                                           mjoyce@mjlawoffices.com

                                                ORDER GRANTING MOTION

             IT IS HEREBY ORDERED counsel’s motion for admission pro hac vice is granted.




1
    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification number, are: Alamo Drafthouse
Cinemas Holdings, LLC (2205); Alamo Drafthouse Cinemas, LLC (5717); Alamo Vineland, LLC (1626); Alamo League Investments GP, LLC
(1811); Alamo League Investments, Ltd. (7227); Alamo South Lamar GP, LLC (3632); Alamo South Lamar, LP (4563); Alamo Drafthouse Raleigh,
LLC (5979); Alamo DH Anderson Lane, LLC (3642); Alamo Yonkers, LLC (4971); Alamo Mission, LLC (2284); Alamo Ritz, LLC (9465); Alamo
Mueller, LLC (1221); Mondo Tees, LLC (6900); Alamo City Foundry, LLC (6092); Alamo Mainstreet, LLC (2052); Alamo City Point, LLC
(3691); Alamo Liberty, LLC (5755); Alamo Satown, LLC (6197); Alamo Marketplace, LLC (7041); Alamo Stone Oak, LLC (8398); Alamo
Westlakes, LLC (4931); Alamo Park North, LLC (1252); Alamo North SA, LLC (6623); Alamo Avenue B, LLC (8950); Alamo Slaughter Lane
GP, LLC (6968); Alamo Slaughter Lane, Ltd. (5341); Alamo Cinema Group I GP, LLC (9537); Alamo Cinema Group I, LP (9656); Alamo
Westminster, LLC (8906); Alamo Staten Island, LLC (7781); Alamo Aspen Grove, LLC (7786); Alamo Lakeline, LLC (5294); Alamo Sloans,
LLC (9343). The location of the Debtors’ service address is: 3908 Avenue    B, Austin, Texas 78751.
             Case 21-10474-MFW           Doc 263     Filed 04/07/21     Page 2 of 2

       CERTIFICATION OF COUNSEL TO BE ADMITTED PRO HAC VICE


        Pursuant to Local Rule 9010-1, I certify that I am eligible for admission to this Court, am
admitted, practicing and in good standing as a member of the Bar of the State of Texas and the
Bar of the State of New York and submit to the disciplinary jurisdiction of this Court for any
alleged misconduct which occurs in the preparation or course of this action. I also certify that I
am generally familiar with this Court’s Local Rules and with Standing Order for District Court
Fund revised 8/30/16. I further certify that the annual fee of $25.00 has been paid to the Clerk of
Court for District Court.

Dated: April 7, 2021

                                             By:_/s/ Anthony Pirraglia _______
                                             Anthony F. Pirraglia, Esq.
                                             THOMPSON & KNIGHT LLP
                                             900 Third Avenue
                                             New York, New York 10022
                                             Tel: (212) 751-3001
                                             Fax: (212) 751-3113
                                             E-mail: anthony.pirraglia@tklaw.com
